            Case 5:20-cv-02155-LHK Document 189 Filed 07/21/21 Page 1 of 6




 1   TINA WOLFSON (SBN 174806)                   COOLEY LLP
     twolfson@ahdootwolfson.com                  MICHAEL G. RHODES (SBN 116127)
 2   THEODORE MAYA (SBN 223242)                  (rhodesmg@cooley.com)
     tmaya@ahdootwolfson.com                     TRAVIS LEBLANC (SNB 251097)
 3   CHRISTOPHER STINER (SBN 276033)             (tleblanc@cooley.com)
 4   cstiner@ahdootwolfson.com                   KATHLEEN R. HARTNETT (SBN 314267)
     RACHEL JOHNSON (SNB 331351)                 (khartnett@cooley.com)
 5   rjohnson@ahdootwolfson.com                  BENJAMIN H. KLEINE (SBN 257225)
     AHDOOT & WOLFSON, PC                        (bkleine@cooley.com)
 6   2600 W. Olive Avenue, Suite 500             101 California Street, 5th Floor
     Burbank, California 91505-4521              San Francisco, California 94111-5800
 7   Tel: (310) 474-9111                         Telephone:     +1 415 693 2000
     Fax: (310) 474-8585                         Facsimile:     +1 415 693 2222
 8
     MARK C. MOLUMPHY (SBN 168009)               Attorneys for Defendant Zoom Video
 9   mmolumphy@cpmlegal.com                      Communications, Inc.
     TYSON REDENBARGER (SBN 294424)
10   tredenbarger@cpmlegal.com
     NOORJAHAN RAHMAN (SBN 330572)
11   nrahman@cpmlegal.com
     JULIA PENG (SBN 318396)
12   jpeng@cpmlegal.com
     COTCHETT, PITRE & McCARTHY LLP
13   840 Malcolm Road, Suite 200
14   Burlingame, CA 94010
     Telephone:   (650) 697-6000
15   Facsimile:   (650) 697-0577

16   Interim Co-Lead Class Counsel

17                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
18
                                      SAN JOSE DIVISION
19
20   IN RE ZOOM VIDEO                           Master Case No. 5:20-cv-02155-LHK
     COMMUNICATIONS, INC. PRIVACY
21   LITIGATION,                                JOINT STIPULATION AND [PROPOSED]
                                                ORDER TO EXTEND CASE DEADLINES
22
23   This Document Relates To: All Actions      Judge:       Hon. Lucy H. Koh
                                                Courtroom:   8
24
25
26
27
28



                             JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND CASE DEADLINES
                                                                             5:20-CV-02155-LHK
              Case 5:20-cv-02155-LHK Document 189 Filed 07/21/21 Page 2 of 6




 1          Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs and Defendant Zoom Video
 2   Communications, Inc. (“Zoom”) (collectively, “the Parties”), by and through their attorneys of record,
 3   hereby stipulate as follows:
 4          WHEREAS, on April 7, 2021, the Parties first reported that they had reached agreement on
 5   certain material terms of a settlement and intended to complete settlement negotiations (ECF No. 176);
 6          WHEREAS, on May 11, 2021, the Parties reported that since the April Stipulation, they had
 7   engaged in continued negotiations and, having made substantial progress, expected to conclude those
 8   negotiations shortly (ECF No. 178);
 9          WHEREAS, on June 17, 2021, the Parties indicated that they anticipated being able to file a
10   Motion for Preliminary Approval by July 16, 2021 (ECF No. 186);
11          WHEREAS, since June 17, 2021, the Parties have diligently continued negotiations and now
12   have a nearly final settlement agreement, but require additional time to (a) agree upon a settlement
13   administrator in light of the competing bids received to date and complete work with the settlement
14   administrator on the specifics of the notice and claims process so that it is the best practicable under
15   the circumstances and (b) finalize the notice documents, claim forms, and proposed orders to be
16   attached to the settlement agreement and filed with the Motion for Preliminary Approval;
17          WHEREAS, the Parties are cognizant and appreciative that the Court has accommodated the
18   Parties’ previous requests for extensions as they finalize the settlement;
19          WHEREAS, the Parties are confident they will be able to file the Settlement and Motion for
20   Preliminary Approval on or before July 30, 2021;
21          WHEREAS, the Court currently has set the following deadlines and dates:
22                  (i)     Plaintiffs’ Motion for Class Certification: July 23, 2021;
23                  (ii)    Zoom’s responsive pleading to the Second Amended Complaint: July 23, 2021;
24                  (iii)   Zoom’s Opposition to Plaintiffs’ Class Certification Motion: September 10,
25                          2021;
26                  (iv)    Last day for Plaintiffs to file a Reply in Support of a Motion for Class
27                          Certification: September 31, 2021;
28


                                                       -1-
                              JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND CASE DEADLINES
                                                                              5:20-CV-02155-LHK
               Case 5:20-cv-02155-LHK Document 189 Filed 07/21/21 Page 3 of 6




 1                    (v)     The hearing on Plaintiffs’ Motion for Class Certification: October 21, 2021 at
 2                            1:30 p.m.;
 3                    (vi)    Joint Case Management Statement: July 28, 2021;
 4                    (vii)   Further Case Management Conference on August 4, 2021;
 5           WHEREAS, given that the Parties are confident that Plaintiffs will be able to file a Motion for
 6   Preliminary Approval of a settlement agreement by July 30, 2021, the Parties agree that it would be
 7   appropriate for the Court to order that the Parties file any Motion for Preliminary Approval by July 30,
 8   2021 and to vacate the deadlines for Plaintiffs’ Motion for Class Certification and related deadlines
 9   and Zoom’s response to the SAC, pending approval of the Parties’ settlement, and for the Court to set
10   a Hearing for the Motion for Preliminary Approval on September 9, 2021 at 1:30 p.m.;
11           WHEREAS, alternatively, if the court denies the Parties’ request to vacate the above-mentioned
12   deadlines, good cause also exists to continue these deadlines given that the Parties are so close to
13   finalizing a settlement agreement to be presented to the Court in Plaintiffs’ Motion for Preliminary
14   Approval and that the Parties efforts are best spent on finalizing the settlement rather than on other
15   litigation efforts;
16           NOW THEREFORE, Plaintiffs and Zoom through their respective counsel, pursuant to Civil
17   Local Rules 6-2 and 7-12, and subject to the Court’s approval, hereby stipulate and agree as follows:
18           1.       Plaintiffs shall file the Motion for Preliminary Approval of the settlement agreement by
19   July 30, 2021;
20           2.       The hearing for the Motion for Preliminary Approval of the settlement shall take place
21   on September 9, 2021 at 1:30 p.m.
22           3.       All deadlines related to class certification are vacated. Such deadlines include the
23   deadline for Plaintiffs’ Motion for Class Certification (July 23, 2021), Zoom’s Opposition to Plaintiffs’
24   Motion for Class Certification (September 10, 2021), Plaintiffs’ Reply thereto (September 30, 2021),
25   and the hearing on Plaintiffs’ Motion for Class Certification (October 14, 2021);
26           4.       Zoom’s July 23, 2021 deadline to answer or otherwise respond to the SAC is vacated;
27           5.       The Further Case Management Conference set for August 4, 2021 and Joint Case
28   Management Statement filing deadline of July 28, 2021 are vacated;


                                                       -2-
                                JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND CASE DEADLINES
                                                                                5:20-CV-02155-LHK
              Case 5:20-cv-02155-LHK Document 189 Filed 07/21/21 Page 4 of 6




 1          6.      These dates will be reset in the event the Parties’ settlement is not finalized or not
 2   approved by the Court.
 3          Alternatively, if the Court denies the Parties’ request to vacate the above-mentioned deadlines,
 4   Plaintiffs and Zoom through their respective counsel, hereby stipulate and agree as follows:
 5          1.      Last day for Plaintiffs to file the Motion for Preliminary Approval of the settlement
 6   agreement is July 30, 2021;
 7          2.      The hearing on Plaintiffs Motion for Preliminary Approval is September 9, 2021
 8          3.      Last day for Zoom to answer or otherwise respond to the SAC is November 9, 2021;
 9          4.      Last day for Plaintiffs to file a Motion for Class Certification is November 9, 2021;
10          5.      Last day for Zoom to file an Opposition to Plaintiffs’ Class Certification Motion is
11   December 22, 2021;
12          6.      Last day for Plaintiffs to file a Reply in support of a Motion for Class Certification is
13   January 14, 2022;
14          7.      The hearing on Plaintiffs’ Motion for Class Certification is set for February 3, 2022 at
15   1:30 p.m.;
16          8.      The Further Case Management Conference scheduled for August 4, 2021 is continued
17   to August 18, 2021 at 2:00 p.m., and the Joint Case Management Statement deadline of July 28, 2021
18   is continued to August 11, 2021.
19          9.      All other deadlines shall remain the same.
20
21          IT IS SO STIPULATED
22
     Dated: July 19, 2021                         AHDOOT & WOLFSON, PC
23
                                            By: /s/ Tina Wolfson
24                                              Tina Wolfson
25
26   Dated: July 19, 2021                         COTCHETT, PITRE & MCCARTHY LLP

27                                          By: /s/ Mark C. Molumphy
                                                Mark C. Molumphy
28
                                                  Interim Co-Lead Class Counsel


                                                      -3-
                              JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND CASE DEADLINES
                                                                              5:20-CV-02155-LHK
              Case 5:20-cv-02155-LHK Document 189 Filed 07/21/21 Page 5 of 6




 1   Dated: July 19, 2021                        COOLEY LLP
 2
                                            By: /s/ Michael G. Rhodes
 3                                              Michael G. Rhodes
 4
                                                 Attorneys for Defendant
 5                                               ZOOM VIDEO COMMUNICATIONS, INC.
 6
 7                                        FILER ATTESTATION
 8          I, Tina Wolfson, attest that concurrence in the filing of this document has been obtained from
 9   the other signatories. Executed on July 19, 2021 in Los Angeles, California.
10
                                                 /s/ Tina Wolfson
11
                                                    Tina Wolfson
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -4-
                             JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND CASE DEADLINES
                                                                             5:20-CV-02155-LHK
              Case 5:20-cv-02155-LHK Document 189 Filed 07/21/21 Page 6 of 6




 1                                         [PROPOSED] ORDER
 2          The Court GRANTS IN PART and DENIES IN PART the instant stipulation, ECF No. 188.
 3   The Court orders the following:
 4          1.     The Court vacates the current case schedule.
 5          2.     The parties’ request to continue the August 4, 2021 case management conference is
 6   denied. The case management conference remains as set on August 4, 2021 at 2 p.m. The parties shall
 7   file a joint case management statement by July 30, 2021.
 8          3.     Plaintiffs shall file their Motion for Preliminary Approval by July 30, 2021. The
 9   hearing on Plaintiffs’ Motion for Preliminary Approval is set on October 21, 2021 at 1:30 p.m.
10          4.     Further extensions of the case schedule will be disfavored.
11   IT IS SO ORDERED.
12
13   Dated: July 21, 2021                                  ___________________________
                                                           Hon. Lucy H. Koh
14                                                         United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -5-
                             JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND CASE DEADLINES
                                                                             5:20-CV-02155-LHK
